fNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Action
The Examiner acknowledges receipt of Amendments/Remarks filed on 10/8/21. Currently claims 30-34, 36-58 are pending in this application. Claims 1-29 and 35 were previously canceled. Claim 58 is new.

Status of Claims
Accordingly, claims 30-34, and 36-58 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-34, 36, 38-44, 50-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horikoshi et al. (US20100281584) in view of Rosenfeldt et al. (US20040157743) as evidenced by Arimoto (US20060165748), and Reekmans et al (WO199835553).
Applicant’s claim: 
--a liquid concentrate formulation, which comprises:
a) 2-7 wt%, based on the total weight of the composition, of a compound of formula I; 
b)  25-75 wt%, based on the total weight of the formulation, of an aromatic hydrocarbon solvent or aromatic hydrocarbon solvent mixture,
c) 15-50 wt%, based on the total weight of the formulation, of at least one alkoxylated aliphatic alcohol of formula (A)
Ra -O-(CmH2mO)x-(CnH2nO)y-(CpH2pO)z-Rb    (A)
in which
Ra represents linear C8-C36-alkyl, linear C8-C36-alkenyl or a mixture thereof;
b represents H or C1-C12-alkyl;
m, n, p represent, independently of one another, an integer from 2 to 16; x, y, z represent, independently of one another, a number from 0 to 50; and x+y+z corresponds to a value from 2 to 50, further comprising
d)    at least one anionic surfactant, and
e)    1-20 wt% based on the total weight of the formulation of at least one non-ionic surfactant S which is selected from the group consisting of C2-C3-polyalkoxylates of C10-C22-hydroxy fatty acid triglycerides and C2-C3-polyalkoxylates of C10-C22-fatty acid mono- or diglycerides.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 30-34, 38, and 50, Horikoshi teaches liquid concentrate formulations, such as emulsifiable concentrates, which comprise applicant’s compound of formula I in amounts of 1 to 75% by weight, which reads upon the instantly claimed amounts of 2-7% by weight, and 3-7% by weight, and aromatic solvents/carriers, e.g. Solvesso 150 or toluene, xylene, etc. in amounts of up to 80% which reads on applicant's claimed range of 25-75 wt% and applicant's claimed range of 30-70 wt%, and a non-ionic surfactant S, specifically ethoxylated castor oil (a polyethyoxylate of C12-C22 hydroxyfatty acid triglyceride), e.g. SORPOL CA42® (degree of ethoxylation =40, as evidenced by Arimoto ([0078])), in amounts of about 8% by weight, which reads upon the instantly claimed ranges of 1 to 20 wt% and 1 to 10 wt% (See entire document; [0053]; [0060]; Formulation example 5; [0053]; [0055]; [0057]; [0097] [0074]). Horikoshi further teaches the effective amount(s) can be properly determined by taking into consideration, for example, the properties of compounds, the type and amount of the application object, the length of the subsequent systemic translocation step, and the temperature ([0074]).
Regarding claims 30, 36, 38, and 50, Horikoshi further teaches wherein their compositions can further comprise an anionic surfactant(s), specifically C1-C22 
Regarding claims 42-43, Horikoshi teaches wherein the composition can further comprise a ketone as a carrier/solvent, specifically cyclohexanone, which has six carbon atoms ([0055]).
Regarding claim 44, Horikoshi teaches wherein the liquid carriers, e.g. cyclohexanone, are present in the composition in the amounts necessary for formulating the compositions and can be present in the composition in amounts of from up to about 80% by weight of the composition, which reads on the instantly claimed amounts of 5 to 30 wt% (see entire document; example 5; [0053]; [0055]; [0059]; [0060]).
Regarding claims 51-52, Horikoshi teaches wherein their composition is a non-aqueous formulation/emulsion concentrate and further wherein the composition can be diluted with water prior to use to make it a ready to use formulation (See entire document; [0053]; [0099]; [0101]; formulation example 5).
Regarding claims 53-54, Horikoshi teaches methods of protecting plants/controlling invertebrate pests wherein compositions comprising compounds of formula I and some of the carriers and surfactants of applicant's claim 1 are applied to plants to protect them from invertebrate pests/control the invertebrate pests (See entire document; Abstract; [0027-0028]; [0061]; [0062-0076]; Claims 8-17). Horikoshi further teaches the effective amount(s) can be properly determined by taking into consideration, for example, the properties of compounds, the type and amount of the application object, the length of the subsequent systemic translocation step, and the temperature ([0074]).
Regarding claim 55-56, Horikoshi teaches methods of applying compositions comprising applicants compound of formula I and some of the instantly claimed 

       Ascertainment of the difference between prior art and the claims
                                                 (MPEP 2141.02)
Regarding claims 30 and 50, Horikoshi does not expressly teach wherein the composition/concentrate comprises the fatty alcohol alkoxylates of applicant's formula A in amounts 15 to 50 wt%, specifically 15 to 30% by weight. However, this deficiency in Horikoshi is addressed by Rosenfeldt and Reekmans.
 Regarding claims 30, 39-41, and 50, Rosenfeldt teaches fatty alcohol alkoxylates of applicant’s formula A wherein applicant's R1 is a C10-C15 alkyl group and applicant’s Rb is H, and applicant's m is 2 making the alkoxylates EO and wherein applicant's x is from about 6 to about 17 which reads upon the instantly claimed ranges of 10 to 30 (See entire document; Abstract; [0003-0011]; Examples; Claims). Rosenfeldt further teaches wherein these fatty alcohol ethoxylates are very useful for formulating pesticidal concentrates and function as penetration promoters/enhancers in the pesticidal composition and wherein they are present in amounts of from 0.1-30% by weight which reads upon the instantly claimed ranges of 15-50 wt% and 15-30 wt% (See entire document; Abstract; [0003-0011]; Examples; Claims).
Reekmans teaches that it was known to use linear alcohol alkoxylates as additional surfactants/additives in emulsifiable formulations of insecticides in ratios of the branched fatty alcohol ethoxylate adjuvant to the linear alcohol alkoxylates of 1:10 to 10:1, and specifically wherein the linear alcohol alkoxylates can be in mixtures with the branched fatty alcohol wherein 
Regarding claim 57, Horikoshi does not teach wherein the adjuvant of applicant’s formula A and the compound of formula I are present in the liquid concentrate in a weight ratio of 4:1 to 15:1 as is instantly claimed. However, these deficiencies in Horikoshi are addressed by Reekmans. 
Reekmans teaches that it was known to use linear alcohol alkoxylates as additional surfactants/additives in emulsifiable formulations of insecticides in ratios of the branched fatty alcohol ethoxylate adjuvant to the linear alcohol alkoxylates of 1:10 to 10:1, and specifically wherein the linear alcohol alkoxylates can be in mixtures with the branched fatty alcohol wherein the branched fatty alcohol is present in amounts of at least 40% by weight of the alcohol starting material which means that up to 60% of the alcohol starting material can be linear fatty alcohols of similar chain lengths as the branched alcohols, e.g. C6 to C31 which reads on the instantly claimed C8 to C36 and wherein these linear fatty alcohol surfactants can be used in ratios of up to 10:1 to the branched fatty alcohol ethoxylates of Reekman’s formula A in the emulsifiable concentrated agricultural compositions (pg. 5, ln. 12-21; pg. 7, ln. 24-pg. 8, ln. 2;), which would read upon the instantly claimed ranges of 15-50 wt% and 15-30 wt% of the compound of formula (A) based on the total weight of the composition. Reekmans further teaches combining the linear fatty alcohol of applicant’s formula A with the branched fatty alcohol ethoxylates of applicant’s formula A in liquid agrochemical formulations such as emulsifiable concentrates, wherein applicant’s R1 is C6 to C31 which reads on the instantly claimed C8 to C36 alkyl group, and wherein AO is an ethylene oxide group and q is from 2 to 30 which reads on the instantly claimed sum of x, y, z of 2 to 50 (see pg. 1, ln. 15-24; pg. 4, ln. 1-6) and wherein the proportion of branched alcohol in the starting material for forming the mixture of branched and linear fatty alcohol alkoxylates is at least 40% branched and as such is up to 60% linear alcohols being used to form the fatty alcohol alkoxylates and Reekmans further teaches using these linear 
                                    Finding of prima facie obviousness
                            Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add the linear fatty alkyl ethoxylates of Rosenfeldt and/or Reekmans into the emulsion concentrate formulations of Horikoshi because Rosenfeldt teaches that these fatty alkyl ethoxylates are useful as penetration promoters/enhancers for pesticidal/insecticidal active agents in the same amounts which are instantly claimed and wherein these concentrated formulations are more stable at lower temperatures and Reekmans teaches that mixtures of linear and branched fatty alcohol alkoxylates are surfactants/adjuvants which help to enhance penetration of actives through wax layer of leaves on plants, etc. and afford other adjuvant effects to the agrochemical formulations (See examples; claims). Thus, it would have been obvious to include the claimed linear alkyl alkoxylates in the claimed amounts in order to produce emulsion concentrates which are more stable at lower temperatures and which have increased penetration due to the linear alkyl ethoxylates of applicant’s component (c)/formula (A) as taught by Rosenfeldt. Further one of ordinary skill in the art would be motivated to optimize the ratios of Rosenfeldt to the instantly claimed weight ratios of adjuvant of applicant’s formula A to the compound of formula I of 4:1 to 15:1 as are instantly claimed because while Rosenfeldt In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding the limitation in claim 50, wherein all of the component add up to at least 90 wt% of the formulation, it would have been well within the skill of an ordinary artisan to optimize the concentrated formulation so that all of the claimed ingredients add up to at least 90 wt% of the composition because Horikoshi teaches the same actives in the same amounts which can be mixed with the same solvents in overlapping amounts, and with several of the claimed surfactants in overlapping amounts and Rosenfeldt teaches including an overlapping amount of the fatty alcohol alkoxylate which would increase the penetration of the active agent. As such, it would have been obvious to an artisan of ordinary skill to optimize the amounts of solvent and surfactants with active agent in order to achieve the instantly claimed composition because all of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claims 37-38 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US20100281584) and further in view of Rosenfeldt et al. (US20040157743) as evidenced by Arimoto (US20060165748), and Reekmans et al. (WO1998/35553) as applied to claims 30-36, 38-44, 50-57 above and further in view of Byrne et al. (US2008/0300313).
Applicant’s claim: 
-- The formulation according to claim 30, further comprising at least one nonionic block copolymer P comprising at least one polyethylene oxide moiety PEO and at least one polyether moiety PAO consisting of repeating units derived from C3-C6-alkylene oxides and/or styrene oxide, where the block copolymer P does not have alkyl or alkenyl groups with more than 6 carbon atoms.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the formulation of claims 30-36, 38-44, and 50-57 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references also do not teach wherein the anionic surfactant is other than alkylnaphthalene sulfonates. However, this deficiency in the combined references is addressed by Byrne.
Regarding claim 37-38, Byrne teaches that alkylbenzene sulfonate surfactants and alkylnaphathalene sulfonate surfactants are both useful for formulating concentrated pesticidal formulations which can be diluted with water and are typically used in amounts of 5 wt% to 50 wt% which reads on the instantly claimed range of 0.5-20 wt% (See entire document; [0141-0142]; [0144-0147]). 
The combined references do not teach wherein the formulation further comprises a non-ionic block copolymer P as described in the instant claims. However, this deficiency in the combined references is addressed by Byrne.
Regarding claim 45-46, Byrne teaches pesticidal concentrates which are diluteable with water which comprise a non-ionic block copolymer P which comprises at least one PEO moiety and at least one polyether (PAO) moiety, which consist of repeating units which are derived from C3-C6 alkylene oxides, more specifically propylene oxide, and wherein these polymers can be present in the formulation in amounts of no more than 10 wt%, which reads on the instantly  
Regarding claim 47, Byrne further teaches wherein these polymers have a number average molecular weight of 1,000 to 100,000 Dalton which reads on the instantly claimed range of 500 to 10,000 Dalton (see entire document; [0188]; Claim 20, 24).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add a non-ionic block copolymer P as defined by applicant's to the formulation taught by Horikoshi, Rosenfeldt, and Reekmans because Byrne teaches that pesticidal concentrates which comprise a non-ionic block copolymer P of applicant's formula show reduced eye irritancy, as such it would have been obvious to an ordinary skilled artisan to add the block copolymer P of Byrne to the composition of Horikoshi, Rosenfeldt, and Reekmans in order to improve the penetration of the concentrate formulation.
It also would have been obvious to an ordinary skilled artisan at the time of the instant invention to substitute alkylbenzene sulfonates for the alkylnaphathalene sulfonates taught by Horikoshi because Byrne teaches that alkylbenzene sulfonates and alkylnaphthalenesulfonates are interchangeable anionic surfactants which are useful for formulating pesticidal/insecticidal concentrates.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill .

Claims 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horikoshi (US20100281584) and further in view of Rosenfeldt et al. (US20040157743) as evidenced by Arimoto (US20060165748), and Reekmans et al. (WO1998/35553) as applied to claims 30-36, 38-44 and 50-57 above and further in view of Zhang et al. (WO2011/113052).
Applicant’s claim: 
-- The formulation according to claim 30, further comprising at least one pH adjuster.
-- The formulation according to claim 48, wherein the pH adjuster is an organic amine containing at least one tertiary amino group.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the formulation of claims 30-36, 38-44, and 50-57 as is discussed above and incorporated herein.

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach wherein the formulation further comprises a pH adjuster, specifically an organic amine containing at least one tertiary amino group, e.g. ethoxylated tallowamine, etc. However. This deficiency in the combined references is addressed by Zhang.
Regarding claims 48-49, Zhang teaches that pH adjusters such as organic amines containing at least one tertiary amino group, e.g. ethoxylated tallowamine are useful as surfactants in pesticidal concentrate formulations for forming high loading pesticidal 
 Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add pH adjusters/amines containing at least one tertiary amino group, e.g. ethoxylated tallowamine to the formulations of Horikoshi, Rosenfeldt, and Reekmans because Zhang teaches that these surfactants are useful for forming higher load concentrates, e.g. concentrates which contain a higher level/amount of active agent. Thus, it would have been obvious to use the ethoxylated tallowamine surfactant of Zhang in the composition/formulation taught by Horikoshi, Rosenfeldt, and Reekmans in order to develop concentrates which can contain a higher amount of the active pyripyropene compound/compound of formula I.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 30-34, 36, 38-44, 50-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horikoshi et al. (US20100281584) in view of Rosenfeldt et al. (US20040157743) as evidenced by Arimoto (US20060165748), and Fischer et al. (US20090227563).
Applicant’s claim: 

a) 2-7 wt%, based on the total weight of the composition, of a compound of formula I; 
b)  25-75 wt%, based on the total weight of the formulation, of an aromatic hydrocarbon solvent or aromatic hydrocarbon solvent mixture,
c) 15-50 wt%, based on the total weight of the formulation, of at least one alkoxylated aliphatic alcohol of formula (A)
Ra -O-(CmH2mO)x-(CnH2nO)y-(CpH2pO)z-Rb    (A)
in which
Ra represents linear C8-C36-alkyl, linear C8-C36-alkenyl or a mixture thereof;
Rb represents H or C1-C12-alkyl;
m, n, p represent, independently of one another, an integer from 2 to 16; x, y, z represent, independently of one another, a number from 0 to 50; and x+y+z corresponds to a value from 2 to 50, further comprising
d)    at least one anionic surfactant, and
e)    1-20 wt% based on the total weight of the formulation of at least one non-ionic surfactant S which is selected from the group consisting of C2-C3-polyalkoxylates of C10-C22-hydroxy fatty acid triglycerides and C2-C3-polyalkoxylates of C10-C22-fatty acid mono- or diglycerides.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 30-34, 38, and 50, Horikoshi teaches liquid concentrate formulations, such as emulsifiable concentrates, which comprise applicant’s compound of formula I in amounts of 1 to 75% by weight, which reads upon the instantly claimed amounts of 2-7% by weight, and 3-7% by weight, and aromatic solvents/carriers, e.g. Solvesso 150 or toluene, xylene, etc. in amounts of up to 80% which reads on applicant's claimed range of 25-75 wt% and applicant's claimed range of 30-70 wt%, and a non-ionic surfactant S, specifically ethoxylated castor oil (a polyethyoxylate of C12-C22 hydroxyfatty acid triglyceride), e.g. SORPOL CA42® (degree of ethoxylation =40, as evidenced by Arimoto ([0078])), in amounts of 
Regarding claims 30, 36, 38, and 50, Horikoshi further teaches wherein their compositions can further comprise an anionic surfactants, specifically C1-C22 alkylarylsulfonates such as alkylnaphthalene sulfonates in amounts as necessary for the formulation, but other sulfate surfactants are used in the composition(s) in amounts of about 1% which reads upon the instantly claimed range of 0.5-20 wt%, and the claims range of 1-10% by weight (see entire document; [0057]; formulation examples, e.g. example 2).
Regarding claims 42-43, Horikoshi teaches wherein the composition can further comprise a ketone as a carrier/solvent, specifically cyclohexanone, which has six carbon atoms ([0055]).
Regarding claim 44, Horikoshi teaches wherein the liquid carriers, e.g. cyclohexanone, are present in the composition in the amounts necessary for formulating the compositions and can be present in the composition in amounts of from up to about 80% by weight of the composition, which reads on the instantly claimed amounts of 5 to 30 wt% (see entire document; example 5; [0053]; [0055]; [0059]; [0060]).
Regarding claims 51-52, Horikoshi teaches wherein their composition is a non-aqueous formulation/emulsion concentrate and further wherein the composition can be diluted with water prior to use to make it a ready to use formulation (See entire document; [0053]; [0099]; [0101]; formulation example 5).
Regarding claims 53-54, Horikoshi teaches methods of protecting plants/controlling invertebrate pests wherein compositions comprising compounds of formula I and some of the 
Regarding claim 55-56, Horikoshi teaches methods of applying compositions comprising applicants compound of formula I and some of the instantly claimed carriers/surfactants to seeds/plant propagation material and as such also teaches the seed treated with such a composition (see entire document; abstract; [0027-0028]; [0061]; [0062-0076]; Claims 8-17). Horikoshi further teaches the effective amount(s) can be properly determined by taking into consideration, for example, the properties of compounds, the type and amount of the application object, the length of the subsequent systemic translocation step, and the temperature ([0074]).

       Ascertainment of the difference between prior art and the claims
                                                 (MPEP 2141.02)
Regarding claims 30 and 50, Horikoshi does not expressly teach wherein the composition/concentrate comprises the fatty alcohol alkoxylates of applicant's formula A in amounts 15 to 50 wt%, specifically 15 to 30% by weight. However, this deficiency in Horikoshi is addressed by Rosenfeldt and Fischer.
 Regarding claims 30, 39-41, and 50, Rosenfeldt teaches fatty alcohol alkoxylates of applicant’s formula A wherein applicant's R1 is a C10-C15 alkyl group and applicant’s Rb is H, and applicant's m is 2 making the alkoxylates EO and wherein applicant's x is from about 6 to about 17 which reads upon the instantly claimed ranges of 10 to 30 (See entire document; Abstract; [0003-0011]; Examples; Claims). Rosenfeldt further teaches wherein these linear fatty 
Fischer teaches non-aqueous insecticidal compositions (e.g. see examples wherein solvent is DMF) which can comprise from 1% to 95% penetrant, specifically a linear fatty alcohol alkoxylate, e.g. ethoxylate of formula III wherein Fischer’s active is present in amounts of 0.5-50% by weight which reads on ratios of penetrant to active of up to 190:1 (95:0.5) which reads on the instantly claimed ranges of 4:1 to 15:1 (See claims 1-2, 9-10, 13; examples). 
Regarding claim 57, Horikoshi does not teach wherein the adjuvant of applicant’s formula A and the compound of formula I are present in the liquid concentrate in a weight ratio of 4:1 to 15:1 as is instantly claimed. However, these deficiencies in Horikoshi are addressed by Rosenfeldt and Fischer. 
Fischer teaches non-aqueous insecticidal compositions (e.g. see examples wherein solvent is DMF) which can comprise from 1% to 95% penetrant, specifically a linear fatty alcohol alkoxylate, e.g. ethoxylate of formula III wherein Fischer’s R is a linear alkyl having from 4 to 20 carbon atoms which reads on the instantly claimed C8-C36 linear alkyl and wherein A-O in Fischer is an ethylene oxide group and the number of ethylene oxide groups is from 2 to 30 which reads on the claimed 2 to 50 and Fischer’s active is present in amounts of 0.5-50% by weight which reads on ratios of penetrant to active of up to 190:1 (95:0.5) which reads on the instantly claimed ranges of 4:1 to 15:1 (See entire document; e.g. claims 1-2, 11-12, 17; examples; [0264-0273]; specifically [0269-0273]; [0274-0305]; [0322]). Fischer does not require the presence of branched alkyl or branched alkenyl groups as applicant’s Ra in formula (A) for forming the penetrant.  
Regarding claim 58, Horikoshi does not teach wherein the liquid concentrate formulation is free from alkoxylated aliphatic alcohols of formula (A) in which Ra is a branched 
Rosenfeldt teaches linear fatty alcohol alkoxylates of applicant’s formula A wherein applicant's R1 is a linear C10-C15 alkyl group and applicant’s Rb is H, and applicant's m is 2 making the alkoxylates EO and wherein applicant's x is from about 6 to about 17 which reads upon the instantly claimed ranges of 10 to 30 (See entire document; Abstract; [0003-0011]; Examples; Claims). Rosenfeldt further teaches wherein these linear fatty alcohol ethoxylates are very useful for formulating pesticidal concentrates and function as penetration promoters/enhancers in the pesticidal composition and wherein they are present in amounts of from 0.1-30% by weight which reads upon the instantly claimed ranges of 15-50 wt% and 15-30 wt% (See entire document; Abstract; [0003-0011]; Examples; Claims).
Fischer teaches non-aqueous insecticidal compositions (e.g. see examples wherein solvent is DMF) which can comprise from 1% to 95% penetrant, specifically a linear fatty alcohol alkoxylate, e.g. ethoxylate of formula III wherein Fischer’s R is a linear alkyl having from 4 to 20 carbon atoms which reads on the instantly claimed C8-C36 linear alkyl and wherein A-O in Fischer is an ethylene oxide group and the number of ethylene oxide groups is from 2 to 30 which reads on the claimed 2 to 50 and Fischer’s active is present in amounts of 0.5-50% by weight which reads on ratios of penetrant to active of up to 190:1 (95:0.5) which reads on the instantly claimed ranges of 4:1 to 15:1 (See entire document; e.g. claims 1-2, 11-12, 17; examples; [0264-0273]; specifically [0269-0273]; [0274-0305]; [0322]). Fischer does not require the presence of branched alkyl or branched alkenyl groups as applicant’s Ra in formula (A) for forming the penetrant.  
                                    Finding of prima facie obviousness
                            Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add the linear alkyl ethoxylates of Rosenfeldt into the emulsion concentrate In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding the limitation in claim 50, wherein all of the component add up to at least 90 wt% of the formulation, it would have been well within the skill of an ordinary artisan to optimize the concentrated formulation so that all of the claimed ingredients add up to at least 90 wt% of the composition because Horikoshi teaches the same actives in the same amounts which can be mixed with the same solvents in overlapping amounts, and with several of the claimed surfactants in overlapping amounts and Rosenfeldt teaches including an overlapping amount of the fatty alcohol alkoxylate which would increase the penetration of the active agent. As such, it would have been obvious to an artisan of ordinary skill to optimize the amounts of solvent and surfactants with active agent in order to achieve the instantly claimed composition because all of the claimed agents were known in the art to be used in the claimed amounts to form liquid pesticidal/insecticidal concentrates. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 37-38 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US20100281584) and further in view of Rosenfeldt et al. (US20040157743)  as applied to claims 30-36, 38-44, 50-58 above and further in view of Byrne et al. (US2008/0300313).
Applicant’s claim: 
-- The formulation according to claim 30, further comprising at least one nonionic block copolymer P comprising at least one polyethylene oxide moiety PEO and at least one polyether moiety PAO consisting of repeating units derived from C3-C6-alkylene oxides and/or styrene oxide, where the block copolymer P does not have alkyl or alkenyl groups with more than 6 carbon atoms.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the formulation of claims 30-36, 38-44, and 50-57 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references also do not teach wherein the anionic surfactant is other than alkylnaphthalene sulfonates. However, this deficiency in the combined references is addressed by Byrne.
Regarding claim 37-38, Byrne teaches that alkylbenzene sulfonate surfactants and alkylnaphathalene sulfonate surfactants are both useful for formulating concentrated pesticidal formulations which can be diluted with water and are typically used in amounts of 5 wt% to 50 wt% which reads on the instantly claimed range of 0.5-20 wt% (See entire document; [0141-0142]; [0144-0147]). 
The combined references do not teach wherein the formulation further comprises a non-ionic block copolymer P as described in the instant claims. However, this deficiency in the combined references is addressed by Byrne.
Regarding claim 45-46, Byrne teaches pesticidal concentrates which are dilutable with water which comprise a non-ionic block copolymer P which comprises at least one PEO moiety 
Regarding claim 47, Byrne further teaches wherein these polymers have a number average molecular weight of 1,000 to 100,000 Dalton which reads on the instantly claimed range of 500 to 10,000 Dalton (see entire document; [0188]; Claim 20, 24).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add a non-ionic block copolymer P as defined by applicant's to the formulation taught by Horikoshi, Rosenfeldt, and Fischer because Byrne teaches that pesticidal concentrates which comprise a non-ionic block copolymer P of applicant's formula show reduced eye irritancy, as such it would have been obvious to an ordinary skilled artisan to add the block copolymer P of Byrne to the composition of Horikoshi, Rosenfeldt, and Fischer in order to improve the penetration of the concentrate formulation.
It also would have been obvious to an ordinary skilled artisan at the time of the instant invention to substitute alkylbenzene sulfonates for the alkylnaphathalene sulfonates taught by Horikoshi because Byrne teaches that alkylbenzene sulfonates and alkylnaphthalenesulfonates are interchangeable anionic surfactants which are useful for formulating pesticidal/insecticidal concentrates.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horikoshi (US20100281584) and further in view of Rosenfeldt et al. (US20040157743) as evidenced by Arimoto (US20060165748), and Fischer et al. (US20090227563) as applied to claims 30-36, 38-44 and 50-58 above and further in view of Zhang et al. (WO2011/113052).
Applicant’s claim: 
-- The formulation according to claim 30, further comprising at least one pH adjuster.
-- The formulation according to claim 48, wherein the pH adjuster is an organic amine containing at least one tertiary amino group.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the formulation of claims 30-36, 38-44, and 50-58 as is discussed above and incorporated herein.

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach wherein the formulation further comprises a pH adjuster, specifically an organic amine containing at least one tertiary amino group, e.g. 
Regarding claims 48-49, Zhang teaches that pH adjusters such as organic amines containing at least one tertiary amino group, e.g. ethoxylated tallowamine are useful as surfactants in pesticidal concentrate formulations for forming high loading pesticidal concentrates (See entire document; [0035-0037]; Figures; [0107-0110]; [0114-0117]; [0122-0126]; Table 1a; Claim 19; Claim 40; Claim 58, etc.).
 Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add pH adjusters/amines containing at least one tertiary amino group, e.g. ethoxylated tallowamine to the formulations of Horikoshi, Rosenfeldt, and Fischer because Zhang teaches that these surfactants are useful for forming higher load concentrates, e.g. concentrates which contain a higher level/amount of active agent. Thus, it would have been obvious to use the ethoxylated tallowamine surfactant of Zhang in the composition/formulation taught by Horikoshi, Rosenfeldt, and Fischer in order to develop concentrates which can contain a higher amount of the active pyripyropene compound/compound of formula I.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments/Remarks
Applicant’s amendments to the claims filed 10/8/21, have been entered and have prompted the revised and new grounds of rejection presented herein. 
Specifically, applicants argue that Rosenfeldt does not teach the ratio of active agent/neonicotinyl active to the linear alkyl ethoxylate is from 1:0.1 to 1:2 whereas they now claim ratios of 1:4 to 1:15 and that Reekmans is excluded by applicant’s now claiming wherein linear formula (A) alkoxylate aliphatic alcohol (See pg. 3 of applicant’s arguments). The examiner respectfully points out that these ratios are still not required by claims 30 and 50 and that applicant’s claims use comprising language which is open ended and as long as the composition comprises the claimed amount of linear formula (A) alkoxylated aliphatic alcohol, claims 30-57 do not exclude the composition from also comprising branched formula (A) alkoxylated aliphatic alcohols in addition to the linear formula (A) alkoxylated aliphatic alcohol which Reekmans teaches can be present in ratios of up to 10:1 to the branched alkoxylated aliphatic alcohol. Further, the rejection is not solely over Reekmans but includes Rosenfeldt and Horikoshi, and Rosenfeldt teaches using the linear aliphatic alcohols which are ethoxylated in amounts/concentrations of from 0.1-30% by weight which reads on the instantly claimed concentrations as is discussed above. Additionally, it was known in the art to optimize the amount of fatty alcohol ethoxylate adjuvants when forming agrochemical active agents is dependent on the active agent being used in the formulation as Reekmans teaches that blends of linear and branched fatty alcohol ethoxylate adjuvants of applicant’s formula I can be used in ratios of branched fatty alcohol ethoxylate surfactant adjuvants to agrochemical active of 1:10 to 500:1, and ratios of linear fatty alcohol ethoxylate to branched fatty alcohol ethoxylate of up to 10:1 which means that the ratio of linear fatty alcohol ethoxylate of applicant’s formula (A) in Reekmans also reads on the claimed ratios of 1:4 to 1:15 or active agent to linear fatty alcohol ethoxylate of applicant’s formula (A). Thus, it would have been obvious for one of ordinary skill 
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Horikoshi teaches the same active agent in overlapping amounts with overlapping amounts of the same solvents with anionic and non-ionic surfactants S in amount which overlap those instantly claimed. Horikoshi appears to only be missing applicant's formula (A) in the claimed amounts. However, this deficiency in Horikoshi is addressed by Rosenfeldt and Reekmans or Fischer (new reference prompted by applicant’s amendments and new claim) as is discussed above, both of which teaches using applicant's formula (A) linear fatty alcohol alkoxylates because these fatty alcohol ethoxylates are very useful for formulating pesticidal concentrates and function as penetration promoters/enhancers in the pesticidal composition and wherein they are present in amounts of from 0.1-30% and or 1 to 95% by weight which reads upon the instantly claimed ranges of 15-50%, and Reekmans further teaches wherein the ratios of linear fatty alcohol ethoxylate surfactants to agrochemical active which overlap the instantly claimed ratio ranges as is discussed above. Thus, the examiner maintains that it still would have been obvious to one of ordinary skill in the art to combine the adjuvant of applicant’s formula (A) of Rosenfeldt and/or Reekmans into the composition of Horikoshi in order to develop the composition and method and treated seeds of the instant claims because Rosenfeldt and Reekmans both teach by adding this amount of the fatty alcohol alkoxylates functions as a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants then argue that Rosenfeldt teaches at most a ratio of active compound to fatty alkoxylated alcohol to be 1:2 and applicants require at least 1:4 now and that Rosenfeldt teaches away from larger amounts. The examiner respectfully points out that this ratio is only required claim 57. The examiner also respectfully points out that Rosenfeldt was not used to teach the active pesticide amounts as this was taught by Horikoshi. Rosenfeldt was used to teach that the claimed fatty alkoxylated alcohols were known in the art to be used with pesticides in the claimed percentages to increase the penetration of the pesticide and while Rosenfeldt teaches smaller amounts of penetration enhancers work they do not expressly teach away from larger amounts of penetration enhancers by saying that larger amounts do not work to increase the penetration of the insecticidal active. As such, because it was known to use the claimed percentages to increase/enhance the penetration of insecticides it would have been obvious to include the claimed percentages in the formulation of Horikoshi in order to enhance the penetration of the pyripyropene insecticides. Additionally, Reekmans teaches that it was known to use branched and linear fatty alcohol ethoxylates of applicant’s formula A in liquid agrochemical formulations such as emulsifiable concentrates, wherein applicant’s R1 is C6 to C31 which reads on the instantly claimed C8 to C36 alkyl group, and wherein AO is an ethylene oxide group and q is from 2 to 30 which reads on the instantly claimed sum of x, y, z of 2 to 50 (see pg. 2, 1st paragraph; pg. 1, ln. 15-24; pg. 4, ln. 1-6) and Reekmans further teaches using these surfactants/additives with insecticidal compounds in ratios of adjuvant to active agent of at least 1:10 to 500:1 because Reekmans teaches wherein the linear fatty alcohol ethoxylate is used in ratios of up to 10:1 with the branched fatty alcohol ethoxylate and these ratios which 
Applicants then argue that it would not have been routine optimization to arrive at the instantly claimed amounts of the active agents and adjuvants and surfactants and that the proposed combination and optimization of Rosenfeldt and Reekmans cannot arrive at the recited ranges, specifically they argue that Rosenfeldt and Reekmans cannot get one to more than 14 wt% of the linear alkoxylate compounds. The examiner respectfully disagrees because all of the claimed amounts were taught in the prior art to be useful in formulating pyripyropene liquid formulations and Rosenfeldt, and Reekmans or Fischer all teach that the claimed amounts and/or ratios of linear alkoxylated alcohols of formula (A) are useful for enhancing the penetration of pesticides and/or insecticides and Reekmans further teaches using these alkoxylated linear alcohols of formula (A) in overlapping ratios with the agrochemical active agent, e.g. insecticides, and the instant composition does not require the stability or solution aspects that applicant’s argue their composition has and Fischer teaches that the linear alkyl alkoxylate penetration enhancers can be used in ratios of up to 190:1 with insecticidal actives and in amounts of up to 95% by weight of the composition. Thus, it would have been routine for 
Applicants further argue that one of ordinary skill in the art would not have expected their observed increased stability. However, the examiner respectfully argues that applicants are not claiming a stable insecticidal composition and as such an immediate use formulation such as reported by Horikoshi and the combination of the prior art still reads on the composition as it is instantly claimed.

Conclusion
	Claims 30-34, and 36-58 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        ffatt